DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 6-9, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5551253 A Kim (hereafter Kim) in view of US 5113671 A Westermeyer (hereafter Westermeyer).

Regarding claim 1, Kim teaches an oil separator (Title: Oil Separator for Air Conditioner) comprising: a vertical body (claim 5, “said inlet and said first outlet are vertically aligned along an axis extending centrally through said chamber”); a first plate (first buffer plate 110) positioned within the vertical body, the first plate defining a first chamber (see annotated fig 1) within the vertical body; a second plate (separating plate 1) positioned within the vertical body, the second plate and the first plate defining a second chamber (see annotated fig 1) within the vertical body, the second plate further defining a third chamber (see annotated fig 1) within the body, the second chamber below the first chamber, the third chamber below the second chamber (annotated fig 1 clearly shows the third chamber below the second chamber, which is below the first chamber); an inlet (top inlet, see annotated fig 1) configured to direct a refrigerant into the vertical body and into the first chamber (see annotated fig 1), the refrigerant in the first chamber rotates in a first direction about a longitudinal axis of the vertical body (claim 1 “a second apertured buffer plate disposed in said chamber below said filtering medium and above said first and second outlets for discharging filtered oil and refrigerant vapor in a swirling direction so that the refrigerant vapor is discharged 
While Kim does not teach the outlet configured to direct the refrigerant in the third chamber upwards through the first and second chambers and out of the vertical body, Westermeyer teaches the outlet (outlet 90) configured to direct the refrigerant in the third chamber (taught by Kim, see annotated fig 1, analogous to the bottom of the chamber taught by Westermeyer) upwards through the first and second chambers (taught by Kim, see annotated fig 1,analogous to the middle and top of the chamber taught by Westermeyer) and out of the vertical body (col 4 line 1 “The refrigerant, which is now relatively free of oil, exits the oil separator 26 through the interior of the conduit 74 through a bottom opening 88 thereof which is spaced above the baffle 80 and leaves the oil separator 26 at an outlet 90”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the outlet configured to direct the refrigerant in the third chamber upwards through the first and second chambers and out of the vertical body as taught by Westermeyer in the oil separator taught by Kim to allow relatively oil free refrigerant to exit through the top of the oil separator (Abstract “The gas outlet conduit has an opening above the baffle for permitting relatively oil-free gas to exit the oil separator.”)

    PNG
    media_image1.png
    600
    449
    media_image1.png
    Greyscale


Regarding claim 2, the combined teachings teach the oil separator of Claim 1 as stated above. Kim teaches the first plate (second buffer plate 150) defines a first plurality of holes (plurality of guiding holes 151) that extend through the first plate, the refrigerant in the first chamber flows into the second chamber through the first plurality of holes, each hole of the first plurality of holes is angled such that the refrigerant in the first chamber that flows through the first plurality of holes continues rotating in the first 

Regarding claim 6, the combined teachings teach the oil separator of Claim 1 as stated above, Kim teaches a mesh (wool shaped stainless steel filaments 120) positioned within at least one of the second and third chambers (annotated fig 1 shows the filaments 120 in the second chamber), the mesh configured to separate an oil from the refrigerant as the refrigerant rotates down at least one of the second and third chambers (col 1 line 60 “a second buffer plate supporting stainless wool filaments, a mesh net, and a net fixing ring which are provided under the first buffer plate”).

Regarding claim 7, the combined teachings teach the oil separator of Claim 1 as stated above, Kim teaches the third chamber (see annotated fig 1) is configured to collect an oil separated from the refrigerant in the second and third chambers (col 2 line 

Regarding claim 8, Kim teaches a method comprising:
directing, by an inlet (top, see annotated fig 1), a refrigerant into a first chamber (see annotated fig 1) of a vertical body such that the refrigerant in the first chamber rotates in a first direction about a longitudinal axis of the vertical body (claim 1 “a second apertured buffer plate disposed in said chamber below said filtering medium and above said first and second outlets for discharging filtered oil and refrigerant vapor in a swirling direction so that the refrigerant vapor is discharged through said first outlet and the oil is displaced outwardly against said wall by centrifugal force and collects at a lower portion of said chamber which communicates with said second outlet”), the first chamber defined by a first plate (first buffer plate 110) positioned in the vertical body; directing, by the first plate, the refrigerant in the first chamber into a second chamber (see annotated fig 1) of the vertical body such that the refrigerant in the second chamber rotates in the first direction about the longitudinal axis of the vertical body (claim 1 “a second apertured buffer plate disposed in said chamber below said filtering medium and above said first and second outlets for discharging filtered oil and refrigerant vapor in a swirling direction so that the refrigerant vapor is discharged through said first outlet and the oil is displaced outwardly against said wall by centrifugal force and collects at a lower portion of said chamber which communicates with said second outlet”), the second chamber defined by the first plate (first buffer plate 110) and a second plate (separating plate 1) positioned in the vertical body, the second chamber 
While Kim does not teach the refrigerant in the third chamber upwards through the first and second chambers and out of the vertical body, Westermeyer teaches the outlet (outlet 90) configured to direct the refrigerant in the third chamber (taught by Kim, see annotated fig 1, analogous to the bottom of the chamber taught by Westermeyer) upwards through the first and second chambers (taught by Kim, see annotated fig 1,  analogous to the middle and top of the chamber taught by Westermeyer)  (col 4 line 1 “The refrigerant, which is now relatively free of oil, exits the oil separator 26 through the interior of the conduit 74 through a bottom opening 88 thereof which is spaced above the baffle 80 and leaves the oil separator 26 at an outlet 90”).


Regarding claim 9, the combined teachings teach the method of Claim 8 as stated above, wherein: the first plate (second buffer plate 150) defines a first plurality of holes (plurality of guiding holes 151) that extend through the first plate, the refrigerant in the first chamber flows into the second chamber through the first plurality of holes (col 3 line 15 “the second buffer plate 150 has a plurality of guiding holes 151, which are formed by a burring process and oriented circumferentially for applying centrifugal force to the refrigerant”), each hole of the first plurality of holes is angled such that the refrigerant in the first chamber that flows through the first plurality of holes continues rotating in the first direction (col 3 line 15 “the second buffer plate 150 has a plurality of guiding holes 151, which are formed by a burring process and oriented circumferentially for applying centrifugal force to the refrigerant”); and the second plate (separating plate 1) defines a second plurality of holes (plurality of hoppers 2) that extend through the second plate, the refrigerant in the second chamber flows into the third chamber through the second plurality of holes, each hole of the second plurality of holes is angled such that the refrigerant in the second chamber that flows through the second 

Regarding claim 13, the combined teachings teach the method of Claim 8, Kim teaches separating, by a mesh (wool shaped stainless steel filaments 120) positioned within at least one of the second and third chambers (annotated fig 1 shows the filaments 120 in the second chamber), an oil from the refrigerant as the refrigerant rotates down at least one of the second and third chambers (col 1 line 60 “a second buffer plate supporting stainless wool filaments, a mesh net, and a net fixing ring which are provided under the first buffer plate”).

Regarding claim 14, the combined teachings teach the method of Claim 8 as stated above, Kim teaches collecting, by the third chamber (see annotated fig 1), an oil separated from the refrigerant in the second and third chambers (col 2 line 16 “The separated oil runs down to the lower portion of the body along the inner wall of the body”).

Regarding claim 15, Kim teaches a system comprising: a high side heat exchanger (condenser 12) configured to remove heat from a refrigerant (); a low side heat exchanger (14) configured to use the refrigerant to remove heat from a space proximate the low side heat exchanger (col 3 line 48 “The vapor or refrigerant flows into 
While Kim does not teach the outlet configured to direct the refrigerant in the third chamber upwards through the first and second chambers and out of the vertical body, 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the outlet configured to direct the refrigerant in the third chamber upwards through the first and second chambers and out of the vertical body as taught by Westermeyer in the oil separator taught by Kim to allow relatively oil free refrigerant to exit through the top of the oil separator (Abstract “The gas outlet conduit has an opening above the baffle for permitting relatively oil-free gas to exit the oil separator.”)

Regarding claim 16, the combined teachings teach the system of Claim 15, wherein: the first plate (second buffer plate 150) defines a first plurality of holes (plurality of guiding holes 151) that extend through the first plate, the refrigerant in the first chamber flows into the second chamber through the first plurality of holes, each hole of the first plurality of holes is angled such that the refrigerant in the first chamber that flows through the first plurality of holes continues rotating in the first direction (col 3 line 15 “the second buffer plate 150 has a plurality of guiding holes 151, which are formed 

Regarding claim 20, the combined teachings teach the system of Claim 15 as stated above, Kim teaches the oil separator further comprises a mesh (wool shaped stainless steel filaments 120) positioned within at least one of the second and third chambers (annotated fig 1 shows the filaments 120 in the second chamber), the mesh configured to separate an oil from the refrigerant as the refrigerant rotates down at least one of the second and third chambers (col 1 line 60 “a second buffer plate supporting stainless wool filaments, a mesh net, and a net fixing ring which are provided under the first buffer plate”).

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Westermeyer as applied to claims 1, 8, and 15 above, and further in view of US 20190120231 A1 Obrist et al. (hereafter Obrist).

Regarding claim 3, the combined teachings teach the oil separator of Claim 2 as stated above. 
While the combined teachings do not teach an apparatus coupled to the first plate, the apparatus comprising: a spring; and a cover coupled to the spring, the cover covering a first portion of a hole of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases, the second portion is smaller than the first portion, Obrist teaches a spring; and a cover coupled to the spring (Obrist specifically teaches a spring used as a cover, which is analogous to ‘coupled to’), the cover (spring-loaded closure element) covering a first portion of a hole (inlets 4) of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole ([0048] “The leaf spring 11 is arranged so that it partially closes, completely closes or does not close at all the inlet(s) 4 depending on the inlet pressure of a penetrating volume flow”) of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases, the second portion is smaller than the first portion ([0017] “Preferably, the spring-loaded closure element automatically regulates the cross-sectional area of the inlet and thus the flow velocity of the volume flow of the coolant aerosol depending on the inlet pressure. The entering coolant fluid exerts a force on the spring-loaded closure element in order to deflect it accordingly. The closure element need not necessarily be configured to completely close the inlet. It is essential that by means of the closure element, the passage cross-section regulating the entering volume flow can be 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spring; and a cover coupled to the spring, the cover covering a first portion of a hole of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases taught by Obrist into the oil separator taught by Kim to control the flowrate of the refrigerant in the oil separator ([0017] “Preferably, the spring-loaded closure element automatically regulates the cross-sectional area of the inlet and thus the flow velocity of the volume flow of the coolant aerosol depending on the inlet pressure. The entering coolant fluid exerts a force on the spring-loaded closure element in order to deflect it accordingly. The closure element need not necessarily be configured to completely close the inlet. It is essential that by means of the closure element, the passage cross-section regulating the entering volume flow can be automatically changed as a function of the inlet pressure, wherein the inlet characteristic is essentially predetermined by the spring characteristic curve of the closure element. The at least one inlet is thus automatically at least partially opened or closed again as a function of the inlet pressure”)




Regarding claim 5, the combined teachings teach the oil separator of Claim 3 as stated above, wherein the apparatus is coupled to a bottom surface of the first plate, Kim teaches controlling flowrate using the first plate (col 2 line 10 “In this structure, the compressed refrigerant flows through the first buffer plate and is changed into liquid state by the stainless wool filament, and then the refrigerant is filtered by the net. The guiding holes give the centrifugal force to the refrigerant”) and Obrist teaches the apparatus (see claim 3 rejection above), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).


While the combined teachings do not teach an apparatus is coupled to the first plate, the apparatus comprising: a spring; and a cover coupled to the spring, the cover covering a first portion of a hole of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases, the second portion is smaller than the first portion, Obrist teaches an apparatus comprising spring; and a cover coupled to the spring (Obrist specifically teaches a spring used as a cover, which is analogous to ‘coupled to’), the cover (spring-loaded closure element) covering a first portion of a hole (inlets 4) of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole ([0048] “The leaf spring 11 is arranged so that it partially closes, completely closes or does not close at all the inlet(s) 4 depending on the inlet pressure of a penetrating volume flow”) of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases, the second portion is smaller than the first portion ([0017] “Preferably, the spring-loaded closure element automatically regulates the cross-sectional area of the inlet and thus the flow velocity of the volume flow of the coolant aerosol depending on the inlet pressure. The entering coolant fluid exerts a force on the spring-loaded closure element in order to deflect it accordingly. The closure element need not necessarily be configured to completely close the inlet. It is essential that by means of the closure element, the passage cross-section regulating the entering volume flow can be automatically changed as a function of the inlet pressure, wherein 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spring; and a cover coupled to the spring, the cover covering a first portion of a hole of the first plurality of holes, the cover and the spring configured to move such that the cover covers a second portion of the hole of the first plurality of holes when a mass flow of the refrigerant in the first chamber increases taught by Obrist into the oil separator taught by Kim to control the flowrate of the refrigerant in the oil separator ([0017] “Preferably, the spring-loaded closure element automatically regulates the cross-sectional area of the inlet and thus the flow velocity of the volume flow of the coolant aerosol depending on the inlet pressure. The entering coolant fluid exerts a force on the spring-loaded closure element in order to deflect it accordingly. The closure element need not necessarily be configured to completely close the inlet. It is essential that by means of the closure element, the passage cross-section regulating the entering volume flow can be automatically changed as a function of the inlet pressure, wherein the inlet characteristic is essentially predetermined by the spring characteristic curve of the closure element. The at least one inlet is thus automatically at least partially opened or closed again as a function of the inlet pressure”).

Regarding claim 11, the combined teachings teach the method of Claim 10 as stated above, wherein the apparatus is coupled to a top surface of the first plate, Kim 
Regarding claim 12, the combined teachings teach the method of Claim 10 as stated above, wherein the apparatus is coupled to a bottom surface of the first, Kim teaches controlling flowrate using the first plate (col 2 line 10 “In this structure, the compressed refrigerant flows through the first buffer plate and is changed into liquid state by the stainless wool filament, and then the refrigerant is filtered by the net. The guiding holes give the centrifugal force to the refrigerant”) and Obrist teaches the apparatus (see claim 10 above), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).
Regarding claim 17, the combined teachings teach the system of Claim 16 as stated above. 
While the combined teachings do not teach the oil separator further comprises an apparatus coupled to the first plate, the apparatus comprising: a spring; and a cover coupled to the spring, the cover covering a first portion of a hole of the first plurality of 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spring; and a cover coupled to 
Regarding claim 18, the combined teachings teach the system of Claim 17 as stated above, wherein the apparatus is coupled to a top surface of the first plate, Kim teaches controlling flowrate using the first plate (col 2 line 10 “In this structure, the compressed refrigerant flows through the first buffer plate and is changed into liquid state by the stainless wool filament, and then the refrigerant is filtered by the net. The guiding holes give the centrifugal force to the refrigerant”) and Obrist teaches the apparatus (see claim 3 rejection above), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed 

Regarding claim 19, the combined teachings teach the system of Claim 17 as stated above, wherein the apparatus is coupled to a bottom surface of the first plate, Kim teaches controlling flowrate using the second plate (col 3 line 14 “At the under surface of the plate 150, the second buffer plate 150 has a plurality of guiding holes 151, which are formed by a burring process and oriented circumferentially for applying centrifugal force to the refrigerant.”) and Obrist teaches the apparatus (see claim 3 rejection above), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20180038618-A1	HARTFIELD; Jon P. discloses a cyclonic vertical oil separator with a central outlet.
US-20170276415-A1	ISHIYAMA Hiroki discloses a vertical oil separator with mesh interior and longitudinal inlet and outlet.
US-20170184331-A1	KUROKAWA Takamitsu discloses a cylindrical vertical oil separator with a central outlet.
US-20170051957-A1	SHIMASAKI; Kazuki discloses a cylindrical vertical oil separator with a central outlet.

US-20160136555-A1	YOSHIOKA Akinori discloses a spiral vertical oil separator.
US-20120011872-A1	Dugast; Philippe discloses a cyclonic vertical oil separator with spring controlled flow control.
US-20110056379-A1	Lucas; Michael J. discloses a multi-stage and multi-compartment vertical oil separator.
US-6497114-B1		Strikis; Guntis Viktors discloses a cyclonic vertical oil separator with spring controlled flow control.
US-20020134102-A1	Morimoto, Osamu discloses a cyclonic vertical oil separator with spring controlled flow control.
U S-20020095948-A1	Corrigan, Daniel Leonard discloses a cyclonic vertical oil separator with multiple chambers and stages.
US-5502984-A		Boehde; Michael C. discloses a vertical oil separator.
US-4906264-A		Szymaszek; Paul G. discloses a multi-stage and multi-compartment vertical oil separator.
US-4690759-A		Mandy, Zoltán A discloses a multi-stage and multi-compartment vertical oil separator.
US-4506523-A		DiCarlo; Leonard J. discloses a multi-stage and multi-compartment vertical oil separator with spring flow control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763